

	

		II

		109th CONGRESS

		1st Session

		S. 656

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Reed introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide for the adjustment of status of certain

		  nationals of Liberia to that of lawful permanent residence.

	

	

		1.Short titleThis Act may be cited as the

			 Liberian Refugee Immigration Fairness

			 Act of 2005.

		2.Adjustment of

			 status

			(a)Adjustment of

			 status

				(1)In

			 general

					(A)EligibilityThe

			 Secretary of Homeland Security shall adjust the status of an alien described in

			 subsection (b) to that of an alien lawfully admitted for permanent residence,

			 if the alien—

						(i)applies for

			 adjustment before April 1, 2007; and

						(ii)is

			 otherwise eligible to receive an immigrant visa and admissible to the United

			 States for permanent residence, except that, in determining such admissibility,

			 the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and

			 (7)(A) of section

			 212(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(a)) shall not apply.

						(B)Ineligible

			 aliensAn alien shall not be eligible for adjustment of status

			 under this section if the Secretary of Homeland Security finds that the alien

			 has been convicted of—

						(i)any

			 aggravated felony (as defined in

			 section

			 101(a)(43) of the Immigration and

			 Nationality Act (8 U.S.C. 1101(a)(43));

			 or

						(ii)2

			 or more crimes involving moral turpitude.

						(2)Relationship of

			 application to certain orders

					(A)In

			 generalAn alien present in the United States who has been

			 ordered excluded, deported, removed, or to depart voluntarily from the United

			 States under any provision of the Immigration and Nationality Act may,

			 notwithstanding such order, apply for adjustment of status under paragraph (1)

			 if otherwise qualified under that paragraph.

					(B)Separate motion

			 not requiredAn alien described in subparagraph (A) may not be

			 required, as a condition of submitting or granting such application, to file a

			 separate motion to reopen, reconsider, or vacate the order described in

			 subparagraph (A).

					(C)Effect of

			 decision by SecretaryIf the Secretary of Homeland Security

			 grants the application, the Secretary shall cancel the order. If the Secretary

			 of Homeland Security makes a final decision to deny the application, the order

			 shall be effective and enforceable to the same extent as if the application had

			 not been made.

					(b)Aliens eligible

			 for adjustment of status

				(1)In

			 generalThe benefits provided under subsection (a) shall apply to

			 any alien—

					(A)who is—

						(i)a

			 national of Liberia; and

						(ii)has been

			 continuously present in the United States from January 1, 2005, through the

			 date of application under subsection (a); or

						(B)who is the

			 spouse, child, or unmarried son or daughter of an alien described in

			 subparagraph (A).

					(2)Determination

			 of continuous physical presenceFor purposes of establishing the

			 period of continuous physical presence referred to in paragraph (1), an alien

			 shall not be considered to have failed to maintain continuous physical presence

			 by reasons of an absence, or absences, from the United States for any period or

			 periods amounting in the aggregate to not more than 180 days.

				(c)Stay of

			 removal

				(1)In

			 generalThe Secretary of Homeland Security shall provide by

			 regulation for an alien who is subject to a final order of deportation or

			 removal or exclusion to seek a stay of such order based on the filing of an

			 application under subsection (a).

				(2)During certain

			 proceedingsNotwithstanding any provision in the

			 Immigration and Nationality Act, the

			 Secretary of Homeland Security shall not order an alien to be removed from the

			 United States if the alien is in exclusion, deportation, or removal proceedings

			 under any provision of such Act and has applied for adjustment of status under

			 subsection (a), except where the Secretary of Homeland Security has made a

			 final determination to deny the application.

				(3)Work

			 authorization

					(A)In

			 generalThe Secretary of Homeland Security may authorize an alien

			 who has applied for adjustment of status under subsection (a) to engage in

			 employment in the United States during the pendency of such application and may

			 provide the alien with an employment authorized endorsement or

			 other appropriate document signifying authorization of employment.

					(B)Pending

			 applicationsIf an application under subsection (a) is pending

			 for a period exceeding 180 days and has not been denied, the Secretary of

			 Homeland Security shall authorize such employment.

					(d)Record of

			 permanent residenceUpon approval of an alien’s application for

			 adjustment of status under subsection (a), the Secretary of Homeland Security

			 shall establish a record of the alien’s admission for permanent record as of

			 the date of the alien’s arrival in the United States.

			(e)Availability of

			 administrative reviewThe Secretary of Homeland Security shall

			 provide to applicants for adjustment of status under subsection (a) the same

			 right to, and procedures for, administrative review as are provided to—

				(1)applicants for

			 adjustment of status under

			 section

			 245 of the Immigration and

			 Nationality Act (8 U.S.C. 1255); or

				(2)aliens subject to

			 removal proceedings under section 240 of such Act.

				(f)Limitation on

			 judicial reviewA determination by the Secretary of Homeland

			 Security as to whether the status of any alien should be adjusted under this

			 section is final and shall not be subject to review by any court.

			(g)No offset in

			 number of visas availableIf an alien is granted the status of

			 having been lawfully admitted for permanent residence pursuant to this section,

			 the Secretary of State shall not be required to reduce the number of immigrant

			 visas authorized to be issued under any provision of the

			 Immigration and Nationality

			 Act.

			(h)Application of

			 Immigration and Nationality Act

			 provisions

				(1)DefinitionsExcept

			 as otherwise specifically provided in this Act, the definitions contained in

			 the Immigration and Nationality Act

			 shall apply in this section.

				(2)Savings

			 provisionNothing in this Act shall be construed to repeal,

			 amend, alter, modify, effect, or restrict the powers, duties, function, or

			 authority of the Secretary of Homeland Security in the administration and

			 enforcement of the Immigration and Nationality Act or any other law relating to

			 immigration, nationality, or naturalization.

				(3)Effect of

			 eligibility for adjustment of statusEligibility to be granted

			 the status of having been lawfully admitted for permanent residence under this

			 section shall not preclude an alien from seeking any status under any other

			 provision of law for which the alien may otherwise be eligible.

				

